


This Instrument Was Prepared By,
and After Recording Return to:


KATTEN MUCHIN ROSENMAN LLP
525 West Monroe Street, Suite 1900
Chicago, Illinois 60661-3693
Attention: Ann Marie Sink, Esq.

(Space Above This Line For Recorder’s Use Only)




ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated January 6,
2015 and effective as of January 1, 2015 (the “Effective Date”), is by and among
Nevada Resort Properties Polo Towers Limited Partnership, a Nevada limited
partnership (“Polo Towers”), and JHJM Nevada I, LLC, a Nevada limited liability
company formerly known as Diamond Resorts, LLC (“JHJM”; and Polo Towers and JHJM
being referred to herein, together, as the “SJC Entities”), and Diamond Resorts
Corporation, a Maryland corporation (“DRC”).
RECITALS
A.     Certain of the SJC Entities have previously entered into that certain
“Amended and Restated Grant of Reciprocal Easements and Declaration of
Covenants, Conditions and Restrictions” dated as of June 19, 2002, executed by
and among Grand Casinos Nevada I, Inc., a Minnesota corporation (“Grand”),
Metroflag Polo, LLC, a Nevada limited liability company (“Metroflag Polo”),
Metroflag BP, LLC, a Nevada limited liability company (“Metroflag BP”), Polo
Towers, Polo Towers Master Owners Association, a Nevada corporation
(“Association”), Diamond Resorts, LLC, a Nevada limited liability company
formerly known as Three Sticks, LLC (“DR/LLC”), recorded August 27, 2002 in Book
20020827 as Instrument No. 02443 in the Recorder’s Office of Clark County,
Nevada (“Official Records”), as modified by that certain “Amendment to Article 9
(Only) of Amended and Restated Grant of Reciprocal Easements and Declaration of
Covenants, Conditions and Restrictions” dated as of March 25, 2003, executed by
and among Metroflag Polo, Polo Towers and DR/LLC, recorded March 26, 2003 in
Book 20030326 as Instrument No. 00730 of the Official Records, as further
modified by that certain “Amendment to Article Four (Only) of Amended and
Restated Grant of Reciprocal Easements and Declaration of Covenants, Conditions
and Restrictions” dated as of June 26, 2003, executed by and among Grand,
Metroflag Polo, Metroflag BP, Polo Towers, the Association and DR/LLC, recorded
June 26, 2003 in Book 20030626 as Instrument No. 03913 of the Official Records,
as further modified by that certain “Amendment to Article 10.02 (Only) of
Amended and Restated Grant of Reciprocal Easements and Declaration of Covenants,
Conditions and Restrictions” dated as of October 1, 2003, executed by and among
DR/LLC, Polo Towers, the Association, and Hard Carbon, LLC, a Nevada limited
liability company and successor in interest to Grand (“Carbon”), recorded
October 21, 2003 in Book 20031021 as Instrument No. 00837 of the Official
Records (as the same may be further amended from time to time, the “REA”).

101968955

--------------------------------------------------------------------------------




B.     The REA governs the rights, duties and obligations of the various
property owners party thereto that own the “Shark Parcel”, the “Brooks Parcel”
and the “Plaza Parcel” (each as defined in the REA and as more specifically
described in Exhibits A, B and C, respectively, attached hereto and made a part
hereof), including the SJC Entities having rights in and to the “Towers Parcel”
(as more specifically described in Exhibit D attached hereto and made a part
hereof (the “Towers Parcel”).
C.    On or prior to the date hereof, Stephen J. Cloobeck, individually, and
certain of the SJC Entities and other entities controlled by Mr. Cloobeck intend
to enter into a Master Agreement with DRC and other parties thereto (the “Master
Agreement”) which, among other things, shall require Mr. Cloobeck to cause
entities controlled by Mr. Cloobeck that are parties to the REA to assign all of
their collective right, title and interest in and to the “Greeter Easement” (as
defined in the REA and as more specifically described in Exhibit E attached
hereto and made a part hereof) affecting the Plaza Parcel adjacent to the Towers
Parcel, all as more specifically described in Article 8 of the REA
(collectively, the “Article 8 Rights”), to DRC.
D.     The SJC Entities, on the one hand (collectively, the “Assignor”), have
agreed to assign, and DRC, on the other hand (the “Assignee”), has agreed to
assume, all of Assignor’s right, title and interest to and Assignor’s
obligations under, the Article 8 Rights.
AGREEMENT
1.Incorporation of Recitals. The recitals set forth above are hereby
incorporated herein by reference as if same were fully set forth herein.
2.Assignment and Assumption of Article 8 Rights. Assignor, for value received,
the receipt and sufficiency of which are hereby acknowledged, hereby transfers,
sells, assigns and quitclaims to Assignee, and Assignee hereby accepts and
assumes, all of Assignor’s right, title and interest in and to, and all rights,
powers, privileges, and obligations under, the Article 8 Rights accruing from
and after the Effective Date.
3.Further Assurances. Assignor and Assignee agree that, from time to time, each
of them will execute and deliver such further instruments of conveyance and
transfer and take such other actions as may be reasonably necessary to carry out
the purposes and intents of this Agreement and the transactions contemplated
hereby, or to cause this Agreement to be recorded in recordable form in the
applicable real property recording or filing offices. No delay in recording, nor
any failure to record, this Agreement shall limit or affect the parties’
agreements herein.
4.Hold Harmless.
(a)    Assignee hereby agrees to save, defend and hold harmless Assignor from
and against all loss, liability and expense, including reasonable attorneys’
fees of Assignor, by reason of, arising out of or in any way connected with the
Article 8 Rights after the Effective Date.



2

--------------------------------------------------------------------------------




(b)    Assignor hereby agrees to save, defend and hold harmless Assignee from
and against all loss, liability and expense, including reasonable attorneys’
fees of Assignee, by reason of, arising out of or in any way connected with the
Article 8 Rights before and including the Effective Date.


5.Agreement Binding. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective successors and assigns.
6.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.
7.Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEVADA AND THE UNITED STATES DISTRICT
COURT LOCATED IN LAS VEGAS, NEVADA IN ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION MAY AND SHALL BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT. THE
PARTIES HERETO IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING AND ANY RIGHTS THEY MAY HAVE TO TRANSFER OR CHANGE VENUE OF SUCH
ACTION OR PROCEEDING. THE PARTIES FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW,
THAT FINAL AND UNAPPEALABLE JUDGMENT AGAINST ANY OF THEM IN ANY ACTION OR
PROCEEDING CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT,
A CERTIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF
SUCH JUDGMENT.
8.Mutual Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.

3

--------------------------------------------------------------------------------




9.Costs. All costs and expenses accrued in connection with the negotiation,
execution, and delivery of this Agreement shall be borne by the respective
parties hereto in accordance with the Master Agreement.
10.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be a fully binding and enforceable agreement against the
party signing the counterpart, and all such counterparts together shall
constitute but one agreement. This Agreement and any amendment hereto, to the
extent signed and delivered by means of a facsimile machine or via electronic
mail of a .pdf or .tif or similar file format, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto, each party
shall re-execute original forms thereof and deliver them to all other parties.
No party shall raise the use of a facsimile machine or electronic mail of a .pdf
or .tif or similar file format to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or via electronic mail of a .pdf or .tif or similar
file format, as a defense to the formation or enforceability of this Agreement,
and each party hereto forever waives any such defense. Each of the parties
hereto acknowledges receipt of a fully-executed copy of this Agreement.
[End of Page]
1.


4

--------------------------------------------------------------------------------




ASSIGNOR:


JHJM NEVADA I, LLC


By: /s/ Stephen J. Cloobeck     
Name: Stephen J. Cloobeck
Title: Manager


NEVADA RESORT PROPERTIES POLO TOWERS LIMITED PARTNERSHIP


By: C&J Enterprises, LLC
Its: General Partner
By: /s/ Stephen J. Cloobeck Name: Stephen J. Cloobeck
Title: Managing Member





101968955

--------------------------------------------------------------------------------




ASSIGNEE:


DIAMOND RESORTS CORPORATION


By: Howard S. Lanznar
Name: Howard S. Lanznar
Title: Executive Vice President








--------------------------------------------------------------------------------




EXHIBIT A


SHARK PARCEL LEGAL DESCRIPTION


ALL OF LOT 1 AND LOT 2 AS SHOWN BY MAP THEREOF ON FILE IN FILE 07, PAGE 87 OF
PARCEL MAPS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING
WITHIN NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION
21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA.


CONTAINING 3.32 ACRES



101968955

--------------------------------------------------------------------------------




EXHIBIT B


BROOKS PARCEL LEGAL DESCRIPTION




PARCEL 1:


THAT PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 21; THENCE SOUTH 89°07'15" EAST, A DISTANCE OF 80.01 FEET TO A POINT IN
THE EAST LINE OF U.S. HIGHWAY NO. 91 (ORIGINAL ALIGNMENT, 80 FEET WIDE), SAID
POINT BEING THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED BY
MORRIS ROSE, ET AL, TO LAND'O'SUN LAND COMPANY BY DEED RECORDED AUGUST 12, 1954,
AS DOCUMENT NO. 17629 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE
CONTINUING SOUTH 89°07'15" EAST ALONG THE NORTH LINE OF THE ABOVE DESCRIBED
PARCEL A DISTANCE OF 409.87 FEETTO A POINT; THENCE SOUTH 00°02’00” EAST A
DISTANCE OF 158.92 FEET TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING SOUTH
00°02'00" EAST A DISTANCE OF 230.00 FEET TO A POINT IN THE SOUTH LINE OF SAID
PARCEL CONVEYED BY DOCUMENT NO. 17629; THENCE NORTH 88°42'28" WEST ALONG SAID
SOUTH LINE, A DISTANCE OF 410.00 FEET TO A POINT IN THE AFOREMENTIONED EAST LINE
OF U.S. HIGHWAY NO. 91; THENCE NORTH 00°02'00" WEST ALONG SAID EAST LINE A
DISTANCE OF 230.00 FEET TO A POINT IN A LINE THAT BEARS NORTH 88°42'28" WEST
FROM THE TRUE POINT OF BEGINNING; THENCE ALONG SAID LAST MENTIONED LINE SOUTH
88°42'28" EAST PARALLEL WITH THE AFOREMENTIONED SOUTH LINE OF SAID CONVEYED
PARCEL, A DISTANCE OF 410.00 FEET TO THE TRUE POINT OF BEGINNING.


EXCEPTING FROM THE HEREINABOVE DESCRIBED PARCEL, THAT INTEREST IN AND TO THE
WESTERLY TEN (10) FEET; AS CONVEYED TO THE STATE OF NEVADA, FOR HIGHWAY
PURPOSES.


FURTHER EXCEPTING THEREFROM THAT PORTION OF SAID LAND LYING WITHIN PARCEL TWO
(2) HEREIN BELOW DESCRIBED:


PARCEL 2:


THAT PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW l/4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:



101968955

--------------------------------------------------------------------------------




COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 21; THENCE 89°07'15" EAST A DISTANCE OF 80.01 FEET TO A POINT IN THE
EAST LINE OF U.S. HIGHWAY NO. 91 (ORIGINAL ALIGNMENT, 80 FEET WIDE), SAID POINT
BEING THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED BY MORRIS
ROSE, ET AL, TO LAND'O'SUN LAND COMPANY BY DEED RECORDED AUGUST 12, 1954, AS
DOCUMENT NO. 17629 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE CONTINUING
SOUTH 89°07'15" EAST ALONG THE NORTH LINE OF THE ABOVE DESCRIBED PARCEL A
DISTANCE OF 409.87 FEET TO A POINT; THENCE SOUTH 00°02'00" EAST A DISTANCE OF
158.92 FEET TO A POINT; THENCE NORTH 88°44'28" WEST PARALLEL WITH THE SOUTH LINE
OF SAID PARCEL CONVEYED BY DOCUMENT NO. 17629, A DISTANCE OF 110.00 FEET TO THE
TRUE POINT OF BEGINNING; THENCE SOUTH 00°02'00" EAST A DISTANCE OF 115.00 TO A
POINT; THENCE NORTH 88°42'28" WEST PARALLEL WITH THE AFOREMENTIONED SOUTH LINE
OF SAID CONVEYED PARCEL, A DISTANCE OF 300.00 FEET TO A POINT IN THE
AFOREMENTIONED EAST LINE OF U.S. HIGHWAY NO. 91; THENCE NORTH 00°02'00" WEST
ALONG SAID EAST LINE A DISTANCE OF 115.00 FEET TO A POINT IN THE EAST LINE THAT
BEARS NORTH 88°42'28" WEST FROM THE TRUE POINT OF BEGINNING; THENCE ALONG SAID
LAST MENTIONED LINE SOUTH 88°42’28" EAST PARALLEL WITH THE AFOREMENTIONED SOUTH
LINE OF SAID CONVEYED PARCEL, A DISTANCE OF 300.00 FEET TO THE TRUE POINT OF
BEGINNING.


EXCEPTING THEREFROM THE HEREINABOVE DESCRIBED PARCEL, THE INTEREST IN AND TO THE
WESTERLY TEN (10) FEET, AS CONVEYED TO THE STATE OF NEVADA FOR HIGHWAY PURPOSES.


PARCEL 3:


THAT PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 21; THENCE SOUTH 89°07'15" EAST A DISTANCE OF 80.01 FEET TO A POINT ON
THE EAST LINE OF U.S. HIGHWAY 91 (ORIGINAL ALIGNMENT, 80 FEET WIDE), SAID POINT
BEING THE NORTHWEST CORNER OF PARCEL CONVEYED BY MORRIS ROSE, ET AL, TO
LAND'O'SUN LAND COMPANY BY DEED RECORDED AUGUST 12, 1954, AS DOCUMENT NO. 17629
OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE SOUTH 00°02'00" EAST ALONG THE
EAST LINE OF SAID U.S. HIGHWAY NO. 91, A DISTANCE OF 271.38 FEET TO A POINT;
THENCE SOUTH 88°42'28" EAST, PARALLEL WITH THE SOUTH LINE OF THE ABOVE DESCRIBED
PARCEL A DISTANCE OF 410.00 FEET TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 88°42'28" EAST A DISTANCE OF 400.00 FEET TO A POINT; THENCE
SOUTH 00°02'00" EAST A DISTANCE OF 115.00 FEET TO SAID SOUTH LINE; THENCE NORTH
88°42'28" WEST ALONG SAID SOUTH LINE A DISTANCE OF 400.00 FEET TO A POINT;

2

--------------------------------------------------------------------------------




THENCE NORTH 88°42'28" WEST A DISTANCE OF 115.00 FEET TO THE TRUE POINT OF
BEGINNING.


PARCEL 4:


THAT PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 2.1; THENCE SOUTH 89°07'15" EAST A DISTANCE OF 80.01 FEET TO A POINT ON
THE EAST LINE OF U.S. HIGHWAY 91 (ORIGINAL ALIGNMENT, 80 FEET WIDE), SAID POINT
BEING THE NORTHWEST CORNER OF PARCEL CONVEYED BY MORRIS ROSE, ET AL, TO
LAND'O'SUN LAND COMPANY BY DEED RECORDED AUGUST 12,1954, AS DOCUMENT NO. 17629
OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE CONTINUING SOUTH 89°07'15"
EAST ALONG THE NORTH LINE OF THE ABOVE-DESCRIBED PARCEL A DISTANCE OF 409.87
FEET TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING SOUTH 89°07'15" EAST
ALONG SAID NORTH LINE A DISTANCE OF 399.86 (339.31 RECORD) FEET TO A POINT;
THENCE SOUTH 00°02'00" EAST A DISTANCE OF 161.42 FEET TO A POINT; THENCE NORTH
88°42'28" WEST PARALLEL WITH THE SOUTH LINE OF SAID CONVEYED PARCEL A DISTANCE
OF 400.00 FEET TO A POINT; THENCE NORTH 00°02'00" WEST A DISTANCE OF 158.92 FEET
TO THE TRUE POINT OF BEGINNING.


EXCEPTING THEREFROM THE NORTH 40.00 FEET THEREOF FOR ROAD PURPOSES.


PARCEL 5:


THAT PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 21; THENCE SOUTH 89°07'15" EAST A DISTANCE OF 80.01 FEET TO A POINT ON
THE EAST LINE OF U.S. HIGHWAY 91 (ORIGINAL ALIGNMENT, 80 FEET WIDE), SAID POINT
BEING THE NORTHWEST CORNER OF PARCEL CONVEYED BY MORRIS ROSE, ET AL, TO
LAND'O'SUN LAND COMPANY BY DEED RECORDED AUGUST 12, 1954, AS DOCUMENT NO. 17629
OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA RECORDS; THENCE CONTINUING SOUTH
89°07'15" EAST ALONG THE NORTH LINE OF THE ABOVE DESCRIBED PARCEL A DISTANCE OF
409.87 FEET TO A POINT; THENCE SOUTH 00°02'00" EAST A DISTANCE OF 158.92 FEET TO
.THE TRUE POINT OF BEGINNING; THENCE SOUTH 88°42'28" EAST, PARALLEL WITH THE
SOUTH LINE OF THE ABOVE DESCRIBED PARCEL A DISTANCE OF 400.00 FEET TO A POINT;
THENCE SOUTH 00°02'00" EAST A DISTANCE OF 115.00 FEET TO A POINT; THENCE NORTH
88°42'28" WEST, PARALLEL WITH SAID SOUTH LINE A DISTANCE OF 400.00 FEET TO A

3

--------------------------------------------------------------------------------




POINT; THENCE NORTH 00°02'00" WEST, A DISTANCE OF 115.00 FEET TO THE TRUE POINT
OF BEGINNING.



4

--------------------------------------------------------------------------------




EXHIBIT C


PLAZA PARCEL LEGAL DESCRIPTION


ALL OF LOT 1 AS SHOWN BY MAP THEREOF ON FILE IN FILE 69, PAGE 37 OF PARCEL MAPS
IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA; LYING WITHIN THE
NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 21,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA.


CONTAINING 2.36 ACRES



101968955

--------------------------------------------------------------------------------




EXHIBIT D


TOWERS PARCEL LEGAL DESCRIPTION


ALL OF LOT 2A OF “4TH AMENDED PLAT OF POLO TOWERS” AS SHOWN BY MAP THEREOF ON
FILE IN BOOK 100, PAGE 35 OF PLATS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK
COUNTY, NEVADA, LYING WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST
QUARTER (SW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK
COUNTY, NEVADA.


CONTAINING 2.59 ACRES.



101968955

--------------------------------------------------------------------------------




EXHIBIT E


GREETER EASEMENT LEGAL DESCRIPTION


BEING A PORTION OF LOT 1 AS SHOWN BY MAP THEREOF ON FILE IN FILE 69, PAGE 37 OF
PARCEL MAPS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1; THENCE ALONG THE
WEST LINE THEREOF, NORTH 00°02'18" WEST, 30.01 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUING ALONG SAID WEST LINE; NORTH 00°02'18" WEST, 12.00 FEET; THENCE
SOUTH 88°44'04" EAST, 20.00 FEET; THENCE SOUTH 00°02'18" EAST, 12.00 FEET;
THENCE NORTH 88°44'04" WEST, 20.00 FEET TO THE POINT OF BEGINNING.




